Ryan, C.
There was a verdict and judgment in the district court of Madison county against the Norfolk Beet-Sugar Company because of injuries allegéd to have been -sustained by one of its employés, entirely attributable, as he alleged in his petition, to the negligence of said company. The brief of plaintiff in error is entirely devoted to the argument that there was no evidence showing how the accident happened, and consequently there was no proof of negligence on the part of the company. The evidence is not as lucid as it might have been, but our understanding of it, briefly stated, is that'the defendant in error was directed to remove some lime from- under a mill; that when he began to make such removal the engine and machinery were not running, but while he was performing the work assigned him the engine was started; that a shaft which constituted a part of the machinery had been in bad condition for two days and was in process of repair when the engine was set in motion, and by reason of the fall of the shaft itself, or of some pulleys used in connection with the shaft, either in repairing it or otherwise, the defendant in error was struck and instantly rendered unconscious.. No one saw what struck him, but immediately afterwards some of his co-employés came into the room where he was lying bleeding and unconscious and found the fallen shaft and pulleys in such proximity to defendant in error that probably the shaft or the pulleys had fallen upon him. As to the history or carnee of the accident the company offered no evidence whatever. There was nothing to indicate that the defendant in.error was guilty of negligence in any respect or degree whatever, and from a careful examination of all the evidence we have reached the conclusion that the verdict was thereby sustained. The judgment of the district court is therefore
Affirmed,